Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 1 of 24 Page ID #:786
                                                                             1

   1                    UNITED STATES DISTRICT COURT

   2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3                         HONORABLE DOLLY GEE

   4              UNITED STATES DISTRICT JUDGE PRESIDING

   5                                 - - -

   6
       Starz Entertainment LLC,           )
   7                        PLAINTIFF,    )
                                          )
   8   VS.                                )        NO. CV 20-4085 DMG
                                          )
   9   MGM Domestic Television            )
       Distribution LLC,                  )
 10                           DEFENDANT, )
       ___________________________________)
 11

 12

 13

 14                REPORTER'S TRANSCRIPT OF PROCEEDINGS

 15                        LOS ANGELES, CALIFORNIA

 16                       FRIDAY, FEBRUARY 19, 2021

 17

 18

 19                _____________________________________

 20                    KATIE E. THIBODEAUX, CSR 9858
                       U.S. Official Court Reporter
 21                              Suite 4311
                            350 West 1st Street
 22                        Los Angeles, CA 90012

 23

 24

 25
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 2 of 24 Page ID #:787
                                                                             2

   1   APPEARANCES OF COUNSEL:

   2

   3   FOR PLAINTIFF:

   4   Steven M. Goldberg
       Markun Zusman Freniere Compton LLP
   5   3 Hutton Centre Drive
       Ninth Floor
   6   Santa Ana, CA 92707

   7   Evan R. Chesler
       Cravath Swaine and Moore LLP
   8   825 Eighth Avenue
       New York, NY 10019
   9
       Robert N. Klieger
 10    Hueston Hennigan LLP
       523 West 6th Street
 11    Suite 400
       Los Angeles, CA 90014
 12
       Wes Earnhardt
 13    Cravath Swaine and Moore LLP
       825 Eighth Avenue
 14    New York, NY 10017

 15

 16    FOR DEFENDANT:

 17    Jagannathan P Srinivasan
       Gibson Dunn and Crutcher LLP
 18    333 South Grand Avenue
       Fifty-First Floor
 19    Los Angeles, CA 90071-3197

 20    Minae Yu
       Gibson Dunn and Crutcher LLP
 21    333 South Grand Avenue
       Los Angeles, CA 90071-3197
 22
       Blaine H. Evanson
 23    Gibson Dunn and Crutcher LLP
       333 South Grand Avenue
 24    Los Angeles, CA 90071-3197

 25
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 3 of 24 Page ID #:788
                                                                             3

   1       LOS ANGELES, CALIFORNIA; FRIDAY, FEBRUARY 19, 2021

   2                              10:03 A.M.

   3                               - - - - -

   4

   5

   6           THE CLERK:    Calling item No. 2, CV 20-4085 DMG,

   7   Starz Entertainment LLC versus MGM Domestic Television

   8   Distribution LLC.

   9                For plaintiffs, we have?

 10            MR. EARNHARDT:     Good morning, your Honor.      Wes

 11    Earnhardt on behalf of Starz.       I also have with me Evan

 12    Chesler from Horvath and also Mr. Klieger and

 13    Mr. Goldberg.

 14            THE CLERK:    And for defense?

 15            MR. EVANSON:    Good morning, your Honor.       Blaine

 16    Evanson from Gibson Dunn on behalf of MGM.         I am joined

 17    by my colleagues Jay Srinivasan and Minae Yu.

 18            THE COURT:    All right.    Good morning, everyone.

 19            THE CLERK:    Your Honor, one moment.      We also have

 20    a corporate representative from MGM, Mr. Daniel Flores.

 21    Thank you.

 22            THE COURT:    All right.

 23                 I assume that you have reviewed the court's

 24    tentative that was issued earlier this morning.          If so,

 25    who would like to address the tentative?
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 4 of 24 Page ID #:789
                                                                             4

   1           MR. EARNHARDT:     Your Honor, I will admit that I

   2   have not seen the tentative and therefore have not

   3   reviewed it.    And therefore I am at a disadvantage

   4   compared to my MGM colleagues.

   5           THE COURT:    I gave instructions for it to be

   6   distributed this morning.      I guess my instructions were

   7   not followed.     Since it hasn't been provided to you, I

   8   will orally tell you what I am inclined to rule.          It was

   9   a true tentative.

 10                 I am inclined to certify the interlocutory

 11    appeal, but I am inclined to only partially grant a stay

 12    as to discovery.     It seems to me that there is a lot of

 13    discovery to be done in this case, and there is no reason

 14    why all of you should be sitting on your hands for a year

 15    or more waiting for a decision on the interlocutory

 16    appeal when you could be going forward and doing

 17    discovery on various aspects of your case that will

 18    remain unchanged notwithstanding any decision from the

 19    Ninth Circuit.

 20            MR. EVANSON:    Well, your Honor, I will address, as

 21    the movant, that we obviously accept the court's ruling

 22    or tentative ruling on the certification motion and also

 23    would accept the ruling on the motion to stay.          And we

 24    would propose that just in the context of the Rule 26(f)

 25    report that we are actually meeting and conferring with
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 5 of 24 Page ID #:790
                                                                             5

   1   opposing counsel later today that we could work out a

   2   discovery approach that would align with your Honor's

   3   comments.

   4           THE COURT:    All right.

   5           MR. EARNHARDT:     And, your Honor, for Starz, I

   6   guess I have the task of trying to swim upstream here and

   7   convincing you to change your tentative, and, if it is

   8   okay, I would like an opportunity to do that.

   9                One of the reasons frankly is exactly what you

 10    say.   There is a lot to be done in this case.         There is a

 11    lot of discovery to be taken.       We believe that that

 12    discovery will not change in any meaningful way no matter

 13    how the Ninth Circuit would resolve any appeal.

 14                 And, for that reason, we would suggest that

 15    there not be an interlocutory step here, and I think the

 16    starting place is to recognize that interlocutory review

 17    is appropriate only in exceptional circumstances.

 18                 There is a well-settled understanding that

 19    inefficiencies are created by having interlocutory review

 20    of discrete issues.     It creates mini cases on discrete

 21    points and also leads to multiple appeals in the same

 22    case, and the preferred approach is to handle it all at

 23    once at the end.     So only when there is truly a rare case

 24    in which exceptional circumstances outweigh the

 25    inefficiencies that are created should interlocutory
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 6 of 24 Page ID #:791
                                                                             6

   1   review happen.     And our position respectfully is that MGM

   2   hasn't met its heavy burden on showing that.

   3                I would like to touch on two reasons.        The

   4   first is I would like to discuss the controlling law and

   5   explain why in our view the controlling law is clear and

   6   therefore there is nothing really to be settled by the

   7   Ninth Circuit.     And then, second, I would just like to

   8   talk a bit about what impact if at all a contrary

   9   decision from the motion to dismiss decision would have

 10    on discovery and trial of this action.        And we submit it

 11    would be very little.

 12            THE COURT:    Let me just steer you a little bit.

 13    The first issue of controlling law I am familiar with

 14    because I ruled in your favor on the initial set of

 15    motions.    I understand that the standard is that

 16    interlocutory appeals are rarely granted and are

 17    disfavored, but I will say that there has been an

 18    intervening Supreme Court case in this area.

 19                 And, from my own experience just recently, in

 20    a situation where I painstakingly and faithfully applied

 21    what I thought was the Ninth Circuit's precedent on

 22    existing matters in a copyright case, I was reversed in a

 23    split decision from the Ninth Circuit.        So I would not

 24    suggest that the Ninth Circuit is always inclined to

 25    follow its own precedence faithfully when there are some
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 7 of 24 Page ID #:792
                                                                             7

   1   differences in opinion.

   2                So I recognize the standard, and I think that

   3   there is a good deal of activity in this area with regard

   4   to that issue.     So I have sympathies for both sides in

   5   that regard, but perhaps the better focus would be on the

   6   second part of your argument.

   7           MR. EARNHARDT:     And that is fair.     I don't think

   8   anyone is going to benefit from me trying to summarize

   9   your own opinion for you.      We agree with what you wrote.

 10    We think the law is exactly as you described it.

 11                 If I could just make one point that I would

 12    like to emphasize about the law before I move to the

 13    impact an appeal would have, and that is that I think, I

 14    guess it is possible that the Ninth Circuit would be

 15    inconsistent with what its own thinking has been in the

 16    past.   But I think the presumption we have to have when

 17    evaluating whether to send something up for an

 18    interlocutory appeal is that the law as it exists in the

 19    circuit will be applied consistently.        That is the

 20    starting point.

 21                 And the reason I want to make this one point

 22    is I believe we know based on what the Ninth Circuit has

 23    said in the past how it would interpret Petrella, and the

 24    reason we know that is because it interpreted the very

 25    same rule that Petrella adopted and in fact interpreted
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 8 of 24 Page ID #:793
                                                                             8

   1   almost exactly the same language that Petrella used when

   2   it issued the Polar Bear decision and it was interpreting

   3   the Roley case.

   4                This is a bit involved.      If you can bear with

   5   me, I think it is an important point.

   6                So in Petrella the Supreme Court rejected the

   7   laches defense in copyright cases on the basis that there

   8   was a separate accrual rule that applied to those cases,

   9   and, under the separate accrual rule, it said the

 10    congress had established that the three-year period was

 11    good enough for any infringement that had occurred

 12    separately during that three-year look back period.          And

 13    it rejected the so-called continuing wrong theory that

 14    would allow all the claims to survive to the present day

 15    as long as any of the acts were still continued.

 16                 As you recognized in your motion to dismiss

 17    opinion, the Ninth Circuit adopted exactly that rule in

 18    the Roley case back in 1994.       If you read Roley

 19    carefully, it becomes clear that Roley even adopted the

 20    laches defense that MGM was trying to assert in Supreme

 21    Court.    It held, quote:    "Section 507(b) is clear on its

 22    face.    It does not provide for a waiver of infringing

 23    acts within the limitation period if earlier

 24    infringements were discovered and not sued upon."

 25                 So Roley rejects the continuing wrong.        It
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 9 of 24 Page ID #:794
                                                                             9

   1   rejects laches, and then it holds the critical, the

   2   critical language that there is a damages bar for any

   3   damages that occur outside the three-year period.          And

   4   the language used in Roley is, quote:        "The statute bars

   5   recovery on any claim for damages that accrued more than

   6   three years before commencement of suit."         That is almost

   7   exactly the same language that the Supreme Court used in

   8   Petrella, quote:     "A successful plaintiff can gain

   9   retroactive relief only three years back from the time of

 10    suit."

 11                 So the point that I am making is that when the

 12    court is then, ten years later, confronted with the Polar

 13    Bear case, it is dealing already with the holding in

 14    Roley that the separate accrual rule applies, that there

 15    is a damages bar that prevents there from being damages

 16    more than three years after the -- more than three years

 17    before the plaintiff has sued, and, nevertheless, the

 18    Supreme Court adopts the discovery rule that we rely upon

 19    and that MGM says shouldn't apply.

 20                 So I think in deciding whether there is any

 21    interim Supreme Court decision that has impacted the

 22    Ninth Circuit law, I think we should recognize that

 23    Petrella just did the very same thing that Roley did.            It

 24    didn't change the law in the Ninth Circuit.         It just

 25    caught up to it.     So I don't think that can be a basis on
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 10 of 24 Page ID #:795
                                                                            10

   1    which to believe that there is a substantial ground for

   2    difference of opinion in the Ninth Circuit.

   3                We know the Second Circuit has a different

   4    rule.   We respectfully think Sohm was wrongly decided.

   5    38 out of 40 courts outside the Second Circuit have

   6    agreed with us that it is wrongly decided, but it doesn't

   7    really matter because there is a different rule in the

   8    Ninth Circuit and Petrella did nothing to change that.

   9                So thanks for indulging on the controlling law

  10    question.   That is all.     Unless you have questions, that

  11    is --

  12            THE COURT:    You may very well prevail at the Ninth

  13    Circuit if the Ninth Circuit is inclined to follow its

  14    own precedents.

  15            MR. EARNHARDT:    Turning to the impact of the

  16    appeal on this case, MGM should have a right to have the

  17    Ninth Circuit rule on whether Petrella changed Polar Bear

  18    or not, but MGM can do that at the end of the case just

  19    as well as it can do it now.

  20                Whether the appeal happens now or at the end,

  21    the discovery in this case will be virtually identical,

  22    and that is because the same underlying conduct, MGM

  23    granting Starz an exclusive license and then licensing

  24    the same pictures to which Starz had exclusivity to other

  25    third parties, that same conduct gives rise to both
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 11 of 24 Page ID #:796
                                                                            11

   1    breach of contract claims and Copyright Act claims.          And

   2    the contract claims are not subject to MGM's 1292(b)

   3    appeal at all.

   4                So no matter what, Starz is going to have to

   5    take discovery into where MGM licensed those pictures,

   6    when they licensed those pictures, for how much they

   7    licensed those pictures, all of that is going to be

   8    discovered in this case whether or not a subset of the

   9    Copyright Act claims are dismissed under Petrella.          Now,

  10    in practice -- so merits, for the merits, the discovery

  11    and proof are going to be virtually identical.         In

  12    practice, this means that damages discovery and proof

  13    will be virtually identical too.

  14                MGM says there are differences between

  15    Copyright Act damages and contract damages.         The only

  16    meaningful difference they can point to is that under the

  17    Copyright Act the plaintiff is entitled to infringers

  18    profits from the infringement.       And they say that there

  19    is all sorts of discovery that would need to be taken

  20    about that, that for these 19 titles we would avoid if

  21    they are dismissed on this appeal.       But, in practice,

  22    that is not really true because the way that we would

  23    know MGM's profit from the infringement are the very

  24    licensing agreements and other arrangements that MGM has

  25    with third parties that are the basis of our breach of
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 12 of 24 Page ID #:797
                                                                            12

   1    contract claim.

   2                So either way we are going to get the

   3    documents that show the money that MGM obtained by

   4    licensing these pictures two times or three times, and it

   5    is going to be the same set of materials whether it is

   6    under a contract theory or under a contract and copyright

   7    theory.

   8                Once you get to trial, we believe the proof is

   9    going to be virtually identical.       The nature of MGM's

  10    conduct here and the scope of its breach and the damage

  11    that it caused, we believe will be to a lost profits

  12    figure calculated in the aggregate that could be fully

  13    supported and affirmed on appeal under either copyright

  14    or contract.    And we believe that is how damages are

  15    ultimately going to be awarded by the jury.

  16                To the extent at the end of the trial that

  17    there are certain damages that are tied specifically to

  18    copyright and to the extent that those copyright damages

  19    are not allowed under Petrella, well, they can be severed

  20    off at the end, and those damages can be removed from the

  21    jury verdict.

  22                But there is simply no reason why that issue

  23    has to be decided now.     The discovery is going to be the

  24    same whether those claims are in and out, the trial is

  25    going to be the same whether those claims are in and out,
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 13 of 24 Page ID #:798
                                                                            13

   1    and the only thing that would happen frankly is that we

   2    would be distracted from the merits of the case while we

   3    have this side bite about 19 titles out of over 250.

   4                So I respect that there are important issues

   5    that the Ninth Circuit maybe should weigh in on related

   6    to how Petrella operates, but they can be done at the end

   7    of the case just as easily as they can be done now.

   8             THE COURT:   All right.    Thank you.

   9                Would the defense like to be heard?

  10             MR. EVANSON:   Yes, your Honor briefly.

  11                I will just address a few of the points that

  12    Mr. Earnhardt raised.

  13             THE COURT:   And, Mr. Evanson, just to focus your

  14    arguments as well, if, in fact, the discovery is likely

  15    to be required regardless of what the outcome of the

  16    Ninth Circuit's decision is, then perhaps you can explain

  17    to me why I should not simply not have a stay on

  18    discovery at all rather than the way that I have

  19    described it as my tentative thinking.

  20             MR. EVANSON:   Okay.   I will address that, your

  21    Honor.

  22                So Starz has alleged claims relating to 340

  23    titles, and a third of Starz's copyrighted claims will be

  24    time barred on the pleadings if the Ninth Circuit sides

  25    with the Second Circuit.      And, once we are permitted to
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 14 of 24 Page ID #:799
                                                                            14

   1    introduce straightforward and indisputable evidence

   2    regarding when the alleged infringements occurred,

   3    80 percent of their claims will be time barred.         So that

   4    is a significant portion of the case.

   5                And the complexity of this case is in the

   6    copyright claims and especially the copyright damages.

   7    Paring back the titles for which Starz is asserting

   8    copyright infringement will significantly streamline the

   9    case.   Mr. Earnhardt is simply incorrect in claiming that

  10    the case will proceed the same regardless.

  11                If the claim is that a collusion breached a

  12    contract between Starz and MGM, then the damages analysis

  13    is relatively straightforward -- does Starz get its money

  14    back or a portion of its money back on a breach of

  15    contract theory, but damages for copyright infringement

  16    is extraordinarily complex.      I have litigated big

  17    copyright cases at trial, and the damages through

  18    infringement overwhelms the case.

  19                There is infringers profits where the question

  20    is whether a particular infringement resulted in some

  21    profit to MGM that should be returned to Starz.         That is

  22    not available on contract damages, but it is essential to

  23    the copyright damages analysis.       There is lost profits

  24    where, again, we have to look title by title, collusion

  25    by collusion at whether Starz missed out on some profit
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 15 of 24 Page ID #:800
                                                                            15

   1    as a result of MGM licensing the film to multiple

   2    entities.   There is statutory damages.

   3                There is the willfulness of the infringement,

   4    and all of this is the subject of -- it becomes the

   5    subject of contested expensive and complicated expert

   6    analysis.   And on these questions, the burden on Starz

   7    will be to show this on a title by title, collusion by

   8    collusion basis.

   9                So excluding a huge portion of the titles from

  10    the infringement case will have an enormous effect on

  11    streamlining and simplifying the trial.        That stuff will

  12    not have to be discovered as to a huge portion of the

  13    titles that Starz has tried to place at issue.         And it

  14    won't have to be discovered.      It won't have to be part of

  15    the expert analysis, it won't have to be part of motion

  16    practice, and it won't have to be part of trial.

  17                So I think your Honor's tentative makes

  18    eminent sense that we can proceed on the portions of the

  19    case that are going to be -- that are going to be part of

  20    the contract case but excluding all of this title by

  21    title, discovery, expert analysis and motion practice on

  22    all of the aspects of copyright damages is time that

  23    would be wasted in the event the Ninth Circuit sides with

  24    the Second Circuit and those titles are all out of the

  25    case in terms of copyright claims.
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 16 of 24 Page ID #:801
                                                                            16

   1             THE COURT:   Would there be duplicative discovery

   2    if you ultimately lose before the Ninth Circuit?

   3             MR. EVANSON:   I don't think it would be

   4    duplicative.    I think we can arrange discovery in a way

   5    that we -- that we don't make it duplicative, that we

   6    discover the things that will have to be discovered

   7    anyway.   And a lot of these titles, a lot of the

   8    copyrights, they are one offs, they are one by one.

   9    There is not just one file at the company where all this

  10    stuff is and we just turn over the file.

  11                There is a lot of title by title analysis.         So

  12    we are going to have do it that way either way, and I

  13    don't think that it will result in duplicative discovery.

  14    And we can handle the court's proposed phased discovery

  15    in a way that avoids that.

  16             THE COURT:   All right.    Mr. Earnhardt, final

  17    words.

  18             MR. EARNHARDT:   Okay.    Just two points.

  19    Mr. Evanson essentially just conceded that merits

  20    discovery and proof will be identical.        Every description

  21    he gave of how there might be differences in the case

  22    relates to damages and particularly differences between

  23    damages under the Copyright Act and damages under

  24    contract.

  25                So the first point is merits discovery and
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 17 of 24 Page ID #:802
                                                                            17

   1    proof at trial will be identical whether these claims are

   2    in the case or not.     Second point, with respect, I think

   3    he is just wrong about the nature of the contract damages

   4    that Starz is entitled to seek here.        Under the contract,

   5    Starz is entitled to expectation damages.        The

   6    expectation was not that we would pay for exclusivity for

   7    these films and only receive in return something equal to

   8    or less than what we paid for them.       Starz's business is

   9    to buy wholesale and then to sell the pictures retail.

  10                So we would be entitled to lost profits

  11    resulting from the breach of contract under both the

  12    contract theory and a copyright theory.        And the nature

  13    of the breach here, you know, 300 titles lasting many,

  14    many years will not allow for a picture by picture, claim

  15    by claim damages analysis.

  16                Instead, damages are going to be calculated in

  17    the aggregate based on the overall harm of MGM's breach,

  18    and the vast majority of those damages which we think are

  19    going to be huge, the vast majority of them will be

  20    recoverable under either the Copyright Act or under a

  21    breach of contract theory.

  22                To the extent as I said there are particular

  23    damages that must be tied to copyright, and we later find

  24    out that we are not entitled to damages for those

  25    particular pictures under the Copyright Act, that is an
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 18 of 24 Page ID #:803
                                                                            18

   1    easy fix at the end.

   2                But what is going to happen now is we go on

   3    these multiple paths, and there is going to be

   4    duplicative discovery.       They are going to resist giving

   5    discovery related to the pictures that are up on appeal

   6    even though we have the contract claims, and we are going

   7    to end up doing things twice.

   8                The much more efficient way and the way that

   9    the default rule works is we do everything at once, and,

  10    if they have a problem with certain aspects of damages,

  11    at the end, after the jury verdict, they can appeal it

  12    then.

  13             THE COURT:   All right.

  14                I am going to take this matter under

  15    submission.    If there are no final words that either side

  16    is desperate to make, I will issue the order today.

  17             MR. EARNHARDT:   Thank you, your Honor.

  18             MR. EVANSON:   Thank you, your Honor.

  19             THE COURT:   Yes?

  20             MR. EVANSON:   Oh.    I just said thank you, your

  21    Honor.

  22             THE COURT:   Okay.    We are in recess.

  23            (Proceedings concluded.)

  24

  25
Case 2:20-cv-04085-DMG-KS Document 53 Filed 02/23/21 Page 19 of 24 Page ID #:804

   1                              CERTIFICATE

   2

   3

   4    I hereby certify that pursuant to Section 753, Title 28,

   5    United States Code, the foregoing is a true and correct

   6    transcript of the stenographically reported proceedings held

   7    in the above-entitled matter and that the transcript page

   8    format is in conformance with the regulations of the

   9    Judicial Conference of the United States.

  10    Date:   February 23, 2021

  11

  12     /s/ Katie Thibodeaux, CSR No. 9858, RPR, CRR

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                                  acts [2]   8/15 8/23            being [1]   9/15
Case 2:20-cv-04085-DMG-KS Document
                            actually53
                                     [1]Filed 02/23/21 Page
                                           4/25             20 of 24
                                                         believe  [6] Page
                                                                       5/11 ID #:805
                                                                             7/22 10/1
    MR. EARNHARDT: [7] 3/9 3/25   address [4] 3/25 4/20 13/11      12/8 12/11 12/14
    5/4 7/6 10/14 16/17 18/16      13/20                          benefit [1] 7/8
    MR. EVANSON: [7] 3/14 4/19    admit [1] 4/1                   better [1] 7/5
    13/9 13/19 16/2 18/17 18/19   adopted [3] 7/25 8/17 8/19      between [3] 11/14 14/12
    THE CLERK: [3] 3/3 3/13       adopts [1] 9/18                  16/22
    3/18                          affirmed [1] 12/13              big [1] 14/16
    THE COURT: [13]               after [2] 9/16 18/11            bit [3] 6/8 6/12 8/4
   /                              again [1] 14/24                 bite [1] 13/3
                                  aggregate [2] 12/12 17/17       Blaine [2] 2/22 3/15
   /s [1]    19/12                agree [1] 7/9                   both [3] 7/4 10/25 17/11
   1                              agreed [1] 10/6                 breach [8] 11/1 11/25 12/10
                                  agreements [1] 11/24             14/14 17/11 17/13 17/17
   10017 [1] 2/14                 align [1] 5/2                    17/21
   10019 [1] 2/8                  all [20]                        breached [1] 14/11
   10:03 [1] 3/2                  alleged [2] 13/22 14/2          briefly [1] 13/10
   1292 [1] 11/2                  allow [2] 8/14 17/14            burden [2] 6/2 15/6
   19 [4] 1/16 3/1 11/20 13/3     allowed [1] 12/19               business [1] 17/8
   1994 [1] 8/18                  almost [2] 8/1 9/6              buy [1] 17/9
   1st [1] 1/21                   already [1] 9/13
   2                              also [5] 3/11 3/12 3/19 4/22    C
                                   5/21                           CA [6] 1/22 2/6 2/11 2/19
   20-4085 [2] 1/8 3/6            always [1] 6/24                  2/21 2/24
   2021 [3] 1/16 3/1 19/10        am [8] 3/16 4/3 4/8 4/10        calculated [2] 12/12 17/16
   23 [1] 19/10                    4/11 6/13 9/11 18/14           CALIFORNIA [3] 1/2 1/15 3/1
   250 [1] 13/3                   Ana [1] 2/6                     called [1] 8/13
   26 [1] 4/24                    analysis [7] 14/12 14/23        Calling [1] 3/6
   28 [1] 19/4                     15/6 15/15 15/21 16/11 17/15   can [15]
   3                              ANGELES [7] 1/15 1/22 2/11      carefully [1] 8/19
                                   2/19 2/21 2/24 3/1             case [27]
   300 [1] 17/13                  any [8] 4/18 5/12 5/13 8/11     cases [4] 5/20 8/7 8/8 14/17
   3197 [3] 2/19 2/21 2/24         8/15 9/2 9/5 9/20              caught [1] 9/25
   333 [3] 2/18 2/21 2/23         anyone [1] 7/8                  caused [1] 12/11
   340 [1] 13/22                  anyway [1] 16/7                 CENTRAL [1] 1/2
   350 [1] 1/21                   appeal [12]                     Centre [1] 2/5
   38 [1] 10/5                    appeals [2] 5/21 6/16           certain [2] 12/17 18/10
   4                              APPEARANCES [1] 2/1             CERTIFICATE [1] 19/1
                                  applied [3] 6/20 7/19 8/8       certification [1] 4/22
   40 [1] 10/5                    applies [1] 9/14                certify [2] 4/10 19/4
   400 [1] 2/11                   apply [1] 9/19                  change [4] 5/7 5/12 9/24
   4085 [2] 1/8 3/6               approach [2] 5/2 5/22            10/8
   4311 [1] 1/21                  appropriate [1] 5/17            changed [1] 10/17
   5                              are [38]                        Chesler [2] 2/7 3/12
                                  area [2] 6/18 7/3               circuit [24]
   507 [1]   8/21                 argument [1] 7/6                Circuit's [2] 6/21 13/16
   523 [1]   2/10                 arguments [1] 13/14             circumstances [2] 5/17 5/24
                                  arrange [1] 16/4                claim [5] 9/5 12/1 14/11
   6                              arrangements [1] 11/24           17/14 17/15
   6th [1]   2/10                 as [16]                         claiming [1] 14/9
                                  aspects [3] 4/17 15/22 18/10    claims [14]
   7                              assert [1] 8/20                 clear [3] 6/5 8/19 8/21
   753 [1]   19/4                 asserting [1] 14/7              Code [1] 19/5
                                  assume [1] 3/23                 colleagues [2] 3/17 4/4
   8                              available [1] 14/22             collusion [5] 14/11 14/24
   80 percent [1] 14/3            Avenue [5] 2/8 2/13 2/18         14/25 15/7 15/8
   825 [2] 2/8 2/13                2/21 2/23                      commencement [1] 9/6
                                  avoid [1] 11/20                 comments [1] 5/3
   9                              avoids [1] 16/15                company [1] 16/9
   90012 [1] 1/22                 awarded [1] 12/15               compared [1] 4/4
   90014 [1] 2/11                                                 complex [1] 14/16
   90071-3197 [3] 2/19 2/21       B                               complexity [1] 14/5
    2/24                          back [6] 8/12 8/18 9/9 14/7     complicated [1] 15/5
   92707 [1] 2/6                   14/14 14/14                    Compton [1] 2/4
   9858 [2] 1/20 19/12            bar [2] 9/2 9/15                conceded [1] 16/19
                                  barred [2] 13/24 14/3           concluded [1] 18/23
   A                              bars [1] 9/4                    conduct [3] 10/22 10/25
   A.M [1] 3/2                    based [2] 7/22 17/17             12/10
   about [5] 6/8 7/12 11/20       basis [4] 8/7 9/25 11/25        Conference [1] 19/9
    13/3 17/3                      15/8                           conferring [1] 4/25
   above [1] 19/7                 be [57]                         conformance [1] 19/8
   above-entitled [1] 19/7        bear [4] 8/2 8/4 9/13 10/17     confronted [1] 9/12
   accept [2] 4/21 4/23           because [5] 6/14 7/24 10/7      congress [1] 8/10
   accrual [3] 8/8 8/9 9/14        10/22 11/22                    consistently [1] 7/19
   accrued [1] 9/5                becomes [2] 8/19 15/4           contested [1] 15/5
   Act [7] 11/1 11/9 11/15        been [3] 4/7 6/17 7/15          context [1] 4/24
    11/17 16/23 17/20 17/25       before [4] 7/12 9/6 9/17        continued [1] 8/15
   action [1] 6/10                 16/2                           continuing [2] 8/13 8/25
   activity [1] 7/3               behalf [2] 3/11 3/16            contract [18]
                           Drive [1] 2/5
  C 2:20-cv-04085-DMG-KS Document                          fix [1] 18/1
Case                       Dunn [4]53 2/17
                                        Filed 02/23/21
                                            2/20        Page
                                                 2/23 3/16    21 of
                                                           Floor [2]24 2/5
                                                                        Page  ID #:806
                                                                           2/18
   contrary [1] 6/8               duplicative [5] 16/1 16/4      Flores [1] 3/20
   controlling [4] 6/4 6/5 6/13    16/5 16/13 18/4               focus [2] 7/5 13/13
    10/9                          during [1] 8/12                follow [2] 6/25 10/13
   convincing [1] 5/7                                            followed [1] 4/7
   copyright [23]                 E                              foregoing [1] 19/5
   copyrighted [1] 13/23                                         format [1] 19/8
   copyrights [1] 16/8            earlier [2] 3/24 8/23
                                  Earnhardt [5] 2/12 3/11        forward [1] 4/16
   corporate [1] 3/20                                            frankly [2] 5/9 13/1
   correct [1] 19/5                13/12 14/9 16/16
                                  easily [1] 13/7                Freniere [1] 2/4
   could [4] 4/16 5/1 7/11                                       FRIDAY [2] 1/16 3/1
    12/12                         easy [1] 18/1
                                  effect [1] 15/10               fully [1] 12/12
   counsel [2] 2/1 5/1
   court [9] 1/1 1/20 6/18 8/6    efficient [1] 18/8
                                  Eighth [2] 2/8 2/13            G
    8/21 9/7 9/12 9/18 9/21
   court's [3] 3/23 4/21 16/14    either [5] 12/2 12/13 16/12    gain [1] 9/8
   courts [1] 10/5                 17/20 18/15                   gave [2] 4/5 16/21
   Cravath [2] 2/7 2/13           eminent [1] 15/18              GEE [1] 1/3
   created [2] 5/19 5/25          emphasize [1] 7/12             get [3] 12/2 12/8 14/13
   creates [1] 5/20               end [9] 5/23 10/18 10/20       Gibson [4] 2/17 2/20 2/23
   critical [2] 9/1 9/2            12/16 12/20 13/6 18/1 18/7     3/16
   CRR [1] 19/12                   18/11                         gives [1] 10/25
   Crutcher [3] 2/17 2/20 2/23    enormous [1] 15/10             giving [1] 18/4
   CSR [2] 1/20 19/12             enough [1] 8/11                go [1] 18/2
   CV [2] 1/8 3/6                 Entertainment [2] 1/6 3/7      going [21]
                                  entities [1] 15/2              Goldberg [2] 2/4 3/13
   D                              entitled [6] 11/17 17/4 17/5   good [5] 3/10 3/15 3/18 7/3
                                   17/10 17/24 19/7               8/11
   damage [1] 12/10               equal [1] 17/7                 Grand [3] 2/18 2/21 2/23
   damages [31]                   especially [1] 14/6            grant [1] 4/11
   Daniel [1] 3/20                essential [1] 14/22            granted [1] 6/16
   Date [1] 19/10                 essentially [1] 16/19          granting [1] 10/23
   day [1] 8/14                   established [1] 8/10           ground [1] 10/1
   deal [1] 7/3                   evaluating [1] 7/17            guess [3] 4/6 5/6 7/14
   dealing [1] 9/13               Evan [2] 2/7 3/11
   decided [3] 10/4 10/6 12/23    Evanson [4] 2/22 3/16 13/13    H
   deciding [1] 9/20               16/19
   decision [8] 4/15 4/18 6/9                                    had [3] 8/10 8/11 10/24
                                  even [2] 8/19 18/6             handle [2] 5/22 16/14
    6/9 6/23 8/2 9/21 13/16       event [1] 15/23
   default [1] 18/9                                              hands [1] 4/14
                                  Every [1] 16/20                happen [3] 6/1 13/1 18/2
   DEFENDANT [2] 1/10 2/16        everyone [1] 3/18
   defense [4] 3/14 8/7 8/20                                     happens [1] 10/20
                                  everything [1] 18/9            harm [1] 17/17
    13/9                          evidence [1] 14/1
   described [2] 7/10 13/19                                      has [10]
                                  exactly [5] 5/9 7/10 8/1       hasn't [2] 4/7 6/2
   description [1] 16/20           8/17 9/7
   desperate [1] 18/16                                           have [32]
                                  exceptional [2] 5/17 5/24      having [1] 5/19
   did [3] 9/23 9/23 10/8         excluding [2] 15/9 15/20
   didn't [1] 9/24                                               he [2] 16/21 17/3
                                  exclusive [1] 10/23            heard [1] 13/9
   difference [2] 10/2 11/16      exclusivity [2] 10/24 17/6
   differences [4] 7/1 11/14                                     heavy [1] 6/2
                                  existing [1] 6/22              held [2] 8/21 19/6
    16/21 16/22                   exists [1] 7/18
   different [2] 10/3 10/7                                       Hennigan [1] 2/10
                                  expectation [2] 17/5 17/6      here [5] 5/6 5/15 12/10 17/4
   disadvantage [1] 4/3           expensive [1] 15/5
   discover [1] 16/6                                              17/13
                                  experience [1] 6/19            hereby [1] 19/4
   discovered [5] 8/24 11/8       expert [3] 15/5 15/15 15/21
    15/12 15/14 16/6                                             holding [1] 9/13
                                  explain [2] 6/5 13/16          holds [1] 9/1
   discovery [25]                 extent [3] 12/16 12/18 17/22
   discrete [2] 5/20 5/20                                        Honor [11]
                                  extraordinarily [1] 14/16      Honor's [2] 5/2 15/17
   discuss [1] 6/4
   disfavored [1] 6/17                                           HONORABLE [1] 1/3
                                  F                              Horvath [1] 3/12
   dismiss [2] 6/9 8/16
   dismissed [2] 11/9 11/21       face [1] 8/22                  how [6] 5/13 7/23 11/6 12/14
   distracted [1] 13/2            fact [2] 7/25 13/14             13/6 16/21
   distributed [1] 4/6            fair [1] 7/7                   Hueston [1] 2/10
   Distribution [2] 1/9 3/8       faithfully [2] 6/20 6/25       huge [3] 15/9 15/12 17/19
   DISTRICT [3] 1/1 1/2 1/4       familiar [1] 6/13              Hutton [1] 2/5
   DIVISION [1] 1/2               favor [1] 6/14
                                  FEBRUARY [3] 1/16 3/1 19/10    I
   DMG [2] 1/8 3/6
   do [5] 5/8 10/18 10/19 16/12   few [1] 13/11                  identical [6] 10/21 11/11
    18/9                          Fifty [1] 2/18                  11/13 12/9 16/20 17/1
   documents [1] 12/3             Fifty-First [1] 2/18           impact [3] 6/8 7/13 10/15
   does [2] 8/22 14/13            figure [1] 12/12               impacted [1] 9/21
   doesn't [1] 10/6               file [2] 16/9 16/10            important [2] 8/5 13/4
   doing [2] 4/16 18/7            film [1] 15/1                  inclined [5] 4/8 4/10 4/11
   DOLLY [1] 1/3                  films [1] 17/7                  6/24 10/13
   Domestic [2] 1/9 3/7           final [2] 16/16 18/15          inconsistent [1] 7/15
   don't [5] 7/7 9/25 16/3 16/5   find [1] 17/23                 incorrect [1] 14/9
    16/13                         first [4] 2/18 6/4 6/13        indisputable [1] 14/1
   done [4] 4/13 5/10 13/6 13/7    16/25                         indulging [1] 10/9
  I 2:20-cv-04085-DMG-KS Document
                           M                          Official [1] 1/20
Case                              53 Filed 02/23/21 Page 22[1]
                                                      offs  of 2416/8
                                                                   Page ID #:807
  inefficiencies [2] 5/19 5/25 majority [2] 17/18 17/19       Oh [1] 18/20
  infringement [9] 8/11 11/18  make [4] 7/11 7/21 16/5        okay [4] 5/8 13/20 16/18
   11/23 14/8 14/15 14/18 14/20 18/16                          18/22
   15/3 15/10                  makes [1] 15/17                once [4] 5/23 12/8 13/25
  infringements [2] 8/24 14/2  making [1] 9/11                 18/9
  infringers [2] 11/17 14/19   many [2] 17/13 17/14           one [8] 3/19 5/9 7/11 7/21
  infringing [1] 8/22          Markun [1] 2/4                  16/8 16/8 16/8 16/9
  initial [1] 6/14             materials [1] 12/5             only [7] 4/11 5/17 5/23 9/9
  Instead [1] 17/16            matter [5] 5/12 10/7 11/4       11/15 13/1 17/7
  instructions [2] 4/5 4/6      18/14 19/7                    operates [1] 13/6
  interim [1] 9/21             matters [1] 6/22               opinion [4] 7/1 7/9 8/17
  interlocutory [8] 4/10 4/15  may [1] 10/12                   10/2
   5/15 5/16 5/19 5/25 6/16    maybe [1] 13/5                 opportunity [1] 5/8
   7/18                        me [6] 3/11 4/12 6/12 7/8      opposing [1] 5/1
  interpret [1] 7/23            8/5 13/17                     orally [1] 4/8
  interpreted [2] 7/24 7/25    meaningful [2] 5/12 11/16      order [1] 18/16
  interpreting [1] 8/2         means [1] 11/12                other [2] 10/24 11/24
  intervening [1] 6/18         meeting [1] 4/25               our [3] 6/1 6/5 11/25
  introduce [1] 14/1           merits [5] 11/10 11/10 13/2    out [8] 5/1 10/5 12/24 12/25
  involved [1] 8/4              16/19 16/25                    13/3 14/25 15/24 17/24
  is [93]                      met [1] 6/2                    outcome [1] 13/15
  issue [5] 6/13 7/4 12/22     MGM [18]                       outside [2] 9/3 10/5
   15/13 18/16                 MGM's [4] 11/2 11/23 12/9      outweigh [1] 5/24
  issued [2] 3/24 8/2           17/17                         over [2] 13/3 16/10
  issues [2] 5/20 13/4         might [1] 16/21                overall [1] 17/17
  it [47]                      Minae [2] 2/20 3/17            overwhelms [1] 14/18
  item [1] 3/6                 mini [1] 5/20                  own [5] 6/19 6/25 7/9 7/15
  its [8] 6/2 6/25 7/15 8/21   missed [1] 14/25                10/14
   10/13 12/10 14/13 14/14     moment [1] 3/19
                               money [3] 12/3 14/13 14/14     P
  J                            Moore [2] 2/7 2/13
                               more [5] 4/15 9/5 9/16 9/16    page [1] 19/7
  Jagannathan [1] 2/17                                        paid [1] 17/8
  Jay [1] 3/17                  18/8
                               morning [5] 3/10 3/15 3/18     painstakingly [1] 6/20
  joined [1] 3/16                                             Paring [1] 14/7
  JUDGE [1] 1/4                 3/24 4/6
                               motion [6] 4/22 4/23 6/9       part [5] 7/6 15/14 15/15
  Judicial [1] 19/9                                            15/16 15/19
  jury [3] 12/15 12/21 18/11    8/16 15/15 15/21
                               motions [1] 6/15               partially [1] 4/11
  just [17]                                                   particular [3] 14/20 17/22
                               movant [1] 4/21
  K                            move [1] 7/12                   17/25
                               Mr. [8] 3/12 3/13 3/20 13/12   particularly [1] 16/22
  KATIE [2] 1/20 19/12                                        parties [2] 10/25 11/25
  Klieger [2] 2/9 3/12          13/13 14/9 16/16 16/19
                               Mr. Daniel [1] 3/20            past [2] 7/16 7/23
  know [5] 7/22 7/24 10/3                                     paths [1] 18/3
   11/23 17/13                 Mr. Earnhardt [3] 13/12 14/9
                                16/16                         pay [1] 17/6
  L                            Mr. Evanson [2] 13/13 16/19    percent [1] 14/3
                               Mr. Goldberg [1] 3/13          perhaps [2] 7/5 13/16
  laches [3] 8/7 8/20 9/1                                     period [4] 8/10 8/12 8/23
  language [4] 8/1 9/2 9/4 9/7 Mr. Klieger [1] 3/12            9/3
  lasting [1] 17/13            much [2] 11/6 18/8
                               multiple [3] 5/21 15/1 18/3    permitted [1] 13/25
  later [3] 5/1 9/12 17/23                                    Petrella [11]
  law [9] 6/4 6/5 6/13 7/10    must [1] 17/23
                               my [5] 3/17 4/4 4/6 6/19       phased [1] 16/14
   7/12 7/18 9/22 9/24 10/9                                   picture [2] 17/14 17/14
  leads [1] 5/21                13/19
                                                              pictures [8] 10/24 11/5 11/6
  less [1] 17/8
  Let [1] 6/12                 N                               11/7 12/4 17/9 17/25 18/5
                                                              place [2] 5/16 15/13
  license [1] 10/23            nature [3] 12/9 17/3 17/12     plaintiff [5] 1/7 2/3 9/8
  licensed [3] 11/5 11/6 11/7 need [1] 11/19                   9/17 11/17
  licensing [4] 10/23 11/24    nevertheless [1] 9/17          plaintiffs [1] 3/9
   12/4 15/1                   New [2] 2/8 2/14               pleadings [1] 13/24
  like [7] 3/25 5/8 6/3 6/4    Ninth [22]                     point [8] 7/11 7/20 7/21 8/5
   6/7 7/12 13/9               no [7] 1/8 4/13 5/12 11/4       9/11 11/16 16/25 17/2
  likely [1] 13/14              12/22 18/15 19/12             points [3] 5/21 13/11 16/18
  limitation [1] 8/23          No. [1] 3/6                    Polar [3] 8/2 9/12 10/17
  litigated [1] 14/16          No. 2 [1] 3/6                  portion [4] 14/4 14/14 15/9
  little [2] 6/11 6/12         not [22]                        15/12
  LLC [4] 1/6 1/9 3/7 3/8      nothing [2] 6/6 10/8           portions [1] 15/18
  LLP [7] 2/4 2/7 2/10 2/13    notwithstanding [1] 4/18       position [1] 6/1
   2/17 2/20 2/23              now [6] 10/19 10/20 11/9       possible [1] 7/14
  long [1] 8/15                 12/23 13/7 18/2               practice [5] 11/10 11/12
  look [2] 8/12 14/24          NY [2] 2/8 2/14                 11/21 15/16 15/21
  LOS [7] 1/15 1/22 2/11 2/19                                 precedence [1] 6/25
   2/21 2/24 3/1               O
                                                              precedent [1] 6/21
  lose [1] 16/2                obtained [1] 12/3              precedents [1] 10/14
  lost [3] 12/11 14/23 17/10   obviously [1] 4/21             preferred [1] 5/22
  lot [6] 4/12 5/10 5/11 16/7 occur [1] 9/3                   present [1] 8/14
   16/7 16/11                  occurred [2] 8/11 14/2         PRESIDING [1] 1/4
                               off [1] 12/20                  presumption [1] 7/16
                           Roley [8] 8/3 8/18 8/18 8/19 suggest [2] 5/14 6/24
  P 2:20-cv-04085-DMG-KS Document
Case                              53 9/14
                            8/25 9/4   Filed 02/23/21 Page
                                           9/23            23[2]
                                                        suit  of 249/6Page
                                                                       9/10ID #:808
  prevail [1] 10/12              RPR [1] 19/12                  Suite [2] 1/21 2/11
  prevents [1] 9/15              rule [12]                      summarize [1] 7/8
  problem [1] 18/10              ruled [1] 6/14                 supported [1] 12/13
  proceed [2] 14/10 15/18        ruling [3] 4/21 4/22 4/23      Supreme [6] 6/18 8/6 8/20
  proceedings [3] 1/14 18/23                                     9/7 9/18 9/21
   19/6                          S                              survive [1] 8/14
  profit [3] 11/23 14/21 14/25                                  Swaine [2] 2/7 2/13
  profits [5] 11/18 12/11        said [4] 7/23 8/9 17/22
                                  18/20                         swim [1] 5/6
   14/19 14/23 17/10                                            sympathies [1] 7/4
  proof [5] 11/11 11/12 12/8     same [12]
   16/20 17/1                    Santa [1] 2/6
                                 say [3] 5/10 6/17 11/18        T
  propose [1] 4/24
  proposed [1] 16/14             says [2] 9/19 11/14            take [2] 11/5 18/14
  provide [1] 8/22               scope [1] 12/10                taken [2] 5/11 11/19
  provided [1] 4/7               second [7] 6/7 7/6 10/3 10/5   talk [1] 6/8
  pursuant [1] 19/4               13/25 15/24 17/2              task [1] 5/6
                                 Section [2] 8/21 19/4          Television [2] 1/9 3/7
  Q                              seek [1] 17/4                  tell [1] 4/8
                                 seems [1] 4/12                 ten [1] 9/12
  question [2] 10/10 14/19       seen [1] 4/2                   tentative [8] 3/24 3/25 4/2
  questions [2] 10/10 15/6       sell [1] 17/9                   4/9 4/22 5/7 13/19 15/17
  quote [3] 8/21 9/4 9/8         send [1] 7/17                  terms [1] 15/25
  R                              sense [1] 15/18                than [5] 9/5 9/16 9/16 13/18
                                 separate [3] 8/8 8/9 9/14       17/8
  raised [1] 13/12               separately [1] 8/12            thank [5] 3/21 13/8 18/17
  rare [1] 5/23                  set [2] 6/14 12/5               18/18 18/20
  rarely [1] 6/16                settled [2] 5/18 6/6           thanks [1] 10/9
  rather [1] 13/18               severed [1] 12/19              that [127]
  read [1] 8/18                  should [7] 4/14 5/25 9/22      their [1] 14/3
  really [3] 6/6 10/7 11/22       10/16 13/5 13/17 14/21        them [2] 17/8 17/19
  reason [5] 4/13 5/14 7/21      shouldn't [1] 9/19             then [8] 6/7 9/1 9/12 10/23
   7/24 12/22                    show [2] 12/3 15/7              13/16 14/12 17/9 18/12
  reasons [2] 5/9 6/3            showing [1] 6/2                theory [7] 8/13 12/6 12/7
  receive [1] 17/7               side [2] 13/3 18/15             14/15 17/12 17/12 17/21
  recently [1] 6/19              sides [3] 7/4 13/24 15/23      there [34]
  recess [1] 18/22               significant [1] 14/4           therefore [3] 4/2 4/3 6/6
  recognize [3] 5/16 7/2 9/22    significantly [1] 14/8         these [7] 11/20 12/4 15/6
  recognized [1] 8/16            simplifying [1] 15/11           16/7 17/1 17/7 18/3
  recoverable [1] 17/20          simply [3] 12/22 13/17 14/9    they [13]
  recovery [1] 9/5               Since [1] 4/7                  THIBODEAUX [2] 1/20 19/12
  regard [2] 7/3 7/5             sitting [1] 4/14               thing [2] 9/23 13/1
  regarding [1] 14/2             situation [1] 6/20             things [2] 16/6 18/7
  regardless [2] 13/15 14/10     so [23]                        think [17]
  regulations [1] 19/8           so-called [1] 8/13             thinking [2] 7/15 13/19
  rejected [2] 8/6 8/13          Sohm [1] 10/4                  third [3] 10/25 11/25 13/23
  rejects [2] 8/25 9/1           some [3] 6/25 14/20 14/25      this [21]
  related [2] 13/5 18/5          something [2] 7/17 17/7        those [11]
  relates [1] 16/22              sorts [1] 11/19                though [1] 18/6
  relating [1] 13/22             South [3] 2/18 2/21 2/23       thought [1] 6/21
  relatively [1] 14/13           specifically [1] 12/17         three [8] 8/10 8/12 9/3 9/6
  relief [1] 9/9                 split [1] 6/23                  9/9 9/16 9/16 12/4
  rely [1] 9/18                  Srinivasan [2] 2/17 3/17       three-year [3] 8/10 8/12 9/3
  remain [1] 4/18                standard [2] 6/15 7/2          through [1] 14/17
  removed [1] 12/20              starting [2] 5/16 7/20         tied [2] 12/17 17/23
  report [1] 4/25                Starz [17]                     time [4] 9/9 13/24 14/3
  reported [1] 19/6              Starz's [2] 13/23 17/8          15/22
  Reporter [1] 1/20              STATES [4] 1/1 1/4 19/5 19/9   times [2] 12/4 12/4
  REPORTER'S [1] 1/14            statute [1] 9/4                title [9] 14/24 14/24 15/7
  representative [1] 3/20        statutory [1] 15/2              15/7 15/20 15/21 16/11 16/11
  required [1] 13/15             stay [3] 4/11 4/23 13/17        19/4
  resist [1] 18/4                steer [1] 6/12                 titles [9] 11/20 13/3 13/23
  resolve [1] 5/13               stenographically [1] 19/6       14/7 15/9 15/13 15/24 16/7
  respect [2] 13/4 17/2          step [1] 5/15                   17/13
  respectfully [2] 6/1 10/4      Steven [1] 2/4                 today [2] 5/1 18/16
  result [2] 15/1 16/13          still [1] 8/15                 too [1] 11/13
  resulted [1] 14/20             straightforward [2] 14/1       touch [1] 6/3
  resulting [1] 17/11             14/13                         transcript [3] 1/14 19/6
  retail [1] 17/9                streamline [1] 14/8             19/7
  retroactive [1] 9/9            streamlining [1] 15/11         trial [8] 6/10 12/8 12/16
  return [1] 17/7                Street [2] 1/21 2/10            12/24 14/17 15/11 15/16 17/1
  returned [1] 14/21             stuff [2] 15/11 16/10          tried [1] 15/13
  reversed [1] 6/22              subject [3] 11/2 15/4 15/5     true [3] 4/9 11/22 19/5
  review [3] 5/16 5/19 6/1       submission [1] 18/15           truly [1] 5/23
  reviewed [2] 3/23 4/3          submit [1] 6/10                trying [3] 5/6 7/8 8/20
  right [7] 3/18 3/22 5/4        subset [1] 11/8                turn [1] 16/10
   10/16 13/8 16/16 18/13        substantial [1] 10/1           Turning [1] 10/15
  rise [1] 10/25                 successful [1] 9/8             twice [1] 18/7
  Robert [1] 2/9                 sued [2] 8/24 9/17             two [3] 6/3 12/4 16/18
  U 2:20-cv-04085-DMG-KS Document
Case                       Z      53 Filed 02/23/21 Page 24 of 24 Page ID #:809
  U.S [1] 1/20                 Zusman [1]   2/4
  ultimately [2] 12/15 16/2
  unchanged [1] 4/18
  under [15]
  underlying [1] 10/22
  understand [1] 6/15
  understanding [1] 5/18
  UNITED [4] 1/1 1/4 19/5 19/9
  Unless [1] 10/10
  up [4] 7/17 9/25 18/5 18/7
  upon [2] 8/24 9/18
  upstream [1] 5/6
  us [1] 10/6
  used [3] 8/1 9/4 9/7
  V
  various [1] 4/17
  vast [2] 17/18 17/19
  verdict [2] 12/21 18/11
  versus [1] 3/7
  very [5] 6/11 7/24 9/23
   10/12 11/23
  view [1] 6/5
  virtually [4] 10/21 11/11
   11/13 12/9
  W
  waiting [1] 4/15
  waiver [1] 8/22
  want [1] 7/21
  was [10]
  wasted [1] 15/23
  way [10]
  we [47]
  weigh [1] 13/5
  well [6] 4/20 5/18 10/12
   10/19 12/19 13/14
  well-settled [1] 5/18
  were [3] 4/6 8/15 8/24
  Wes [2] 2/12 3/10
  West [2] 1/21 2/10
  WESTERN [1] 1/2
  what [11]
  when [8] 4/16 5/23 6/25 7/16
   8/1 9/11 11/6 14/2
  where [5] 6/20 11/5 14/19
   14/24 16/9
  whether [11]
  which [5] 5/24 10/1 10/24
   14/7 17/18
  while [1] 13/2
  who [1] 3/25
  wholesale [1] 17/9
  why [4] 4/14 6/5 12/22 13/17
  will [26]
  willfulness [1] 15/3
  within [1] 8/23
  won't [4] 15/14 15/14 15/15
   15/16
  words [2] 16/17 18/15
  work [1] 5/1
  works [1] 18/9
  would [30]
  wrong [3] 8/13 8/25 17/3
  wrongly [2] 10/4 10/6
  wrote [1] 7/9
  Y
  year [4] 4/14 8/10 8/12 9/3
  years [6] 9/6 9/9 9/12 9/16
   9/16 17/14
  Yes [2] 13/10 18/19
  York [2] 2/8 2/14
  you [25]
  your [21]
  Yu [2] 2/20 3/17
